     Case 3:19-md-02913-WHO Document 1055 Filed 10/14/20 Page 1 of 12



 1

 2

 3

 4

 5

 6

 7   [Submitting Counsel on Signature Page]
 8                               UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10

11   IN RE: JUUL LABS, INC., MARKETING,                  Case No. 19-md-02913-WHO
     SALES PRACTICES, AND PRODUCTS
12   LIABILITY LITIGATION                                JOINT CASE MANAGEMENT
                                                         CONFERENCE STATEMENT AND
13                                                       PROPOSED AGENDA
14   This Document Relates to:
15   ALL ACTIONS
16

17          Pursuant to Civil Local Rule 16-10(d) and the Court’s September 21, 2020 Minute Order

18   (ECF No. 993), counsel for Defendants Juul Labs, Inc. (“JLI”), Altria,1 Director Defendants,2 E-
                          3                          4                                5
19   Liquid Defendants,       Retailer Defendants,       and Distributor Defendants       (collectively

20   “Defendants”), and Plaintiffs’ Co-Lead Counsel (“Plaintiffs”) (collectively referred to herein as

21
     1
      “Altria” refers to Altria Group, Inc., and the Altria-affiliated entities named in Plaintiffs’
22   Consolidated Class Action Complaint and Consolidated Master Complaint (collectively,
23   “Complaints”), see ECF Nos. 387, 388.
     2
      “Director Defendants” refers to Messrs. James Monsees, Adam Bowen, Nicholas Pritzker,
24   Hoyoung Huh, and Riaz Valani.
     3
25    “E-Liquid Defendants” refers to Mother Murphy’s Labs, Inc., Alternative Ingredients, Inc.,
     Tobacco Technology, Inc., and Eliquitech, Inc.
26   4
      “Retailer Defendants” refers to Chevron Corporation, Circle K Stores, Inc., Speedway LLC, 7-
27   Eleven, Inc., Walmart, and Walgreen Co.
     5
      “Distributor Defendants” refers to McLane Company, Inc., Eby-Brown Company, LLC, and
28   Core-Mark Holding Company, Inc.
                                                                              JOINT CASE MANAGEMENT
                                                     1                         CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1055 Filed 10/14/20 Page 2 of 12



 1   the “Parties”) respectfully provide this Joint Case Management Statement in advance of the
 2   Further Case Management Conference scheduled for October 16, 2020.
 3     I. PARTICIPANT INFORMATION
 4           The conference will proceed via Zoom, and the Parties will not appear in person. Anyone
 5   who wishes to attend the conference must log in using the information available at:
 6   https://www.cand.uscourts.gov/judges/orrick-william-h-who/.
 7     II. ISSUES TO BE DISCUSSED BELOW AND PROPOSED AGENDA
 8           1. Status of Case Filings and Dismissals
 9           2. Case Management Matters
10           3. Rule 26(f) Report
11           4. Discovery Status
12           5. ADR Status
13     III. STATUS OF CASE FILINGS AND DISMISSALS
14           As of October 13, 2020, 1130 cases are pending in this MDL, naming 82 defendants. A
15   list of these defendants is attached as Exhibit A. To date, 963 personal injury cases and 131
16   government entity cases (including 93 school districts, 18 counties, 1 city, and 19 tribes) have
17   been filed in this MDL. 75 MDL plaintiffs have voluntarily dismissed their cases (71 personal
18   injury plaintiffs and 4 class plaintiffs).
19           There are 223 complaints pending in JCCP 5052, which is assigned to Judge Ann I. Jones
20   of the Los Angeles Superior Court as the Coordination Trial Judge. There are 58 government
21   entity cases, including 52 school districts and 162 personal injury cases brought on behalf of over
22   2200 individual personal injury plaintiffs. There are 16 defendants named in those cases.
23           The Parties are also aware of 14 cases filed by state attorneys general specifically:
24   California, Illinois, Hawaii, New York, North Carolina, Mississippi, Minnesota, Washington
25   D.C., Arizona, Pennsylvania, New Mexico, Massachusetts, Colorado, and Washington.
26   Plaintiffs’ Liaison Counsel continue their outreach to various State Attorneys General to discuss
27   cooperation with this MDL. Counsel for Plaintiffs and Defendants will discuss a process for
28   updating the Court and the Parties regarding matters of significance in the “Related Actions”, as

                                                                                JOINT CASE MANAGEMENT
                                                    2                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1055 Filed 10/14/20 Page 3 of 12



 1   required pursuant to the Coordination Order (CMO 9 at 1, 3), including whether such updates
 2   should be provided as part of the Joint CMC Statements or on the first business day of each
 3   month (as is currently in the CMO).
 4    IV. CASE MANAGEMENT MATTERS
 5           A.      Bellwether Jurisdiction Issues
 6          Pursuant to the Court’s September 21, 2020 Minute Order, the Parties continued to meet
 7   and confer and attempt to “agree on a solution that allows for the trial of representative cases over
 8   which the Court can assert jurisdiction in the Northern District of California as bellwether.” (ECF
 9   No. 993 at 2.) The Parties have been unable to reach an agreement on such a solution and
10   therefore propose each Party file simultaneous separate briefs of no more than 15 pages on
11   October 22, 2020.
12          In response to the Court’s request for input on the mechanical procedure for the Court’s
13   random selections for bellwether candidates, the Parties will participate in a conference call with
14   Brown Greer, the vendor charged with maintaining the fact sheets, who we expect has the
15   technology and experience to do randomized selections.
16           B.      Government Entity Bellwether Selection Protocol
17          The Parties are meeting and conferring regarding the appropriate procedures for selecting
18   the Government Entity Bellwethers.        While the Parties are making progress, they request
19   additional time to either reach agreement on a selection procedure or narrow the issues that must
20   be presented to the Court for resolution. Subject to the Court’s approval, the Parties propose
21   submitting either agreed-upon or disputed procedures as part of the Case Management
22   Conference for the November status conference.
23           C.      Class Bellwethers

24          As discussed in previous case management statements, the Parties to the class action have

25   agreed that any California subclass and federal claims remaining after the Court rules on motions

26   to dismiss will be among the initial summary judgment, class certification, and trial bellwether

27   candidates. The Parties to the class action reserved their rights to propose additional state-
     subclass claims for inclusion in the bellwether pool, but agreed that the later inclusion of any such
28

                                                                                 JOINT CASE MANAGEMENT
                                                     3                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1055 Filed 10/14/20 Page 4 of 12



 1   additional subclass claims will not impact or delay the schedule for adjudicating and resolving
 2   (through summary judgment, class certification, and/or trial) the claims asserted by the proposed

 3   California or federal subclasses.

 4          Plaintiffs continue to advocate for Defendants’ prompt identification of additional state

 5   subclass claims for consideration as class bellwethers, and remain available to confer with
     Defendants in this regard. Plaintiffs have indicated that they will likely amend the Consolidated
 6
     Class Action Complaint to add or dismiss class representatives and/or to address the Court’s
 7
     rulings on the pending motions to dismiss, but have continued to engage with Defendants on the
 8
     scope of discovery they seek from the various class representatives. Defendants are considering
 9
     whether additional subclasses are appropriate, and believe a settled pleading and further
10
     information (including basic discovery from the proposed class representatives and the receipt of
11
     any amended complaint) should inform this discussion.
12
     V.     26(F) REPORT
13
            Plaintiffs and Defendants continue Rule 26 discussions. The parties had several meet-
14
     and-confer sessions and offer the following report:
15
             A.      Initial Disclosures
16
            Plaintiffs and Defendants are continuing to meet and confer regarding supplementing
17
     certain Defendants’ Initial Disclosures with the production of insurance policy documents, to the
18
     extent applicable, and the Parties continue to discuss the timing and Plaintiffs’ Initial Disclosure
19
     Requirements.
20
             B.      Changes to Default Discovery Limits
21
            The Parties continue to confer regarding changing the default discovery limits to
22
     accommodate the scale and complexity of the litigation.
23
     VI.    DISCOVERY STATUS
24
            Since the September 21, 2020 Case Management Conference, discovery-related
25
     developments include the following:
26

27

28

                                                                                JOINT CASE MANAGEMENT
                                                     4                           CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1055 Filed 10/14/20 Page 5 of 12



 1           A.     Party Discovery
 2          Personal Injury Plaintiff Fact Sheets

 3          On September 21, 2020, the Court entered CMO 12 regarding Supplemental Plaintiff Fact

 4   Sheets and Retailer Defendant Fact Sheets.

 5          Government Entity Fact Sheets

 6          The Parties were unable to reach agreement on Government Entity fact sheets and

 7   submitted competing fact sheets to Judge Corley for resolution. On October 9, 2020, Judge
     Corley issued an order resolving many of the issues relating to the Government Entity fact sheets
 8
     and providing additional guidance to the Parties regarding finalizing of the fact sheets. As
 9
     directed by Judge Corley, the Parties are meeting and conferring and, if necessary, will submit
10
     any narrow outstanding disputes to her by October 16th. Dkt. No. 1038. The Parties appreciate
11
     Judge Corley’s guidance and anticipate being able to reach agreement on any outstanding issues.
12
     Class Representative Discovery
13
            The Parties continue to meet and confer concerning discovery of class representatives, and
14
     will bring any remaining disputes to Judge Corley.
15
            JLI
16          Status. To date, Plaintiffs have served JLI with 390 requests for production of documents,
17   and 42 interrogatories (not including subparts). JLI has produced over 1.3 million documents,
18   constituting over 6.5 million pages of documents, all of which have been previously produced to
19   state and federal regulatory bodies investigating JLI. On October 7, JLI made its most recent
20   rolling production, which included over 300,000 documents. On October 8, 2020, JLI and
21   Plaintiffs reached agreement on search terms, and JLI and Plaintiffs have agreed to a set of

22   custodians, which includes 99 individuals. The parties are conferring over the date by which JLI

23   will substantially complete their document production and will bring disputes to Judge Corley

24   promptly.

25          PMTA-related discovery. On October 8, 2020, Judge Corley ordered JLI to produce the

26   Premarket Tobacco Product Application (“PMTA”) it recently submitted to the FDA regarding

27   JUUL products on or before October 15, 2020. Dkt. No. 1036. JLI will produce the PMTA with

28   and subject to heightened confidentiality protections, including those available under the

                                                                              JOINT CASE MANAGEMENT
                                                    5                          CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1055 Filed 10/14/20 Page 6 of 12



 1   operative Protective Order. Parties will confer as to any additional PMTA-related discovery
 2   Plaintiffs seek and bring any unresolved issues to Judge Corley.
 3          Rule 30(b)(6) depositions. On August 31, 2020, Plaintiffs served their First Notice of
 4   Deposition pursuant to Fed. R. Civ. P. 30(b)(6) regarding the design and development of JUUL,
 5   sources of JUUL ingredients and the content of JUUL warnings, and JLI served its responses to
 6   and objections to the Notice and the accompanying document requests on September 30, 2020,
 7   while reserving all rights with respect to further motion practice if necessary. Plaintiffs served a
 8   second notice regarding marketing and advertisements on October 5, 2020. Plaintiffs have
 9   requested that JLI produce a witness or witnesses before the end of November. JLI has not
10   foreclosed the possibility of a witness on certain 30(b)(6) topics by the end of November,
11   provided that issues concerning sequencing, scope, and other objections are resolved such that the
12   timing works on the topics that the parties agree should and/or the Court rules may proceed. The
13   parties will meet and confer over scope of the topics and bring to Judge Corley any areas in
14   dispute promptly.
15          Plaintiffs anticipate noticing multiple 30(b)(6) depositions, with each notice covering
16   separate, non-overlapping topics. To the extent not covered in the topics noticed to date (design &
17   development, marketing), Plaintiffs have advised that they plan to seek to depose JLI regarding
18   sales, youth prevention, and product testing/safety. Plaintiffs reserve the right to add additional
19   non-duplicative topics to this initial list. JLI does not agree to waive its right to seek to limit
20   Plaintiffs to one 30(b)(6) deposition notice and are open to meeting and conferring with Plaintiffs
21   on whether additional topics may be added to the extant Notice.
22          Privilege. The parties continue to meet and confer regarding JLI’s privilege log entries
23   and will bring any unresolved issues to Judge Corley promptly.
24          Altria
25          Altria has responded to certain of Plaintiffs’ interrogatories and requests for production.

26   Altria’s production to date includes approximately 716,000 documents consisting of over 4.8

27   million pages, largely including documents previously produced to the FTC. Plaintiffs and Altria

28   have reached agreement on custodians and search terms. The parties are conferring over the date

                                                                                JOINT CASE MANAGEMENT
                                                     6                           CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1055 Filed 10/14/20 Page 7 of 12



 1   by which Altria will substantially complete their document production and will bring disputes to
 2   Judge Corley promptly.

 3          Plaintiffs and Altria continue to meet and confer regarding Altria’s responses to Plaintiffs’

 4   written discovery and will bring any unresolved issues to Judge Corley promptly.

 5          Director Defendants

 6          Plaintiffs and the Director Defendants continue to meet and confer regarding the Director

 7   Defendants’ responses to Plaintiffs’ initial sets of written discovery and will bring any unresolved

 8   issues to Judge Corley promptly.

 9          Retailer, Distributor, and E-Liquid Defendants

10          Plaintiffs served the Retailer Defendants with written discovery requests on August 17,

11   2020. Plaintiffs served the Distributor Defendants with written discovery requests on August 26,

12   2020. Plaintiffs served the E-Liquid Defendants with written discovery requests on June 24, 2020.

13   On August 24, 2020, Plaintiffs and the liaison counsels for the Retailer, Distributor, and E-Liquid

14   Defendants held a meet and confer teleconference to discuss custodian identification and ESI

15   search terms.

16          Plaintiffs and the Retailer Defendants held a meet-and-confer session on September 15

17   regarding these Defendants’ responses to Plaintiffs’ first set of interrogatories.

18          Plaintiffs and the Distributor Defendants held meet-and-confer sessions on September 25

19   and September 29 regarding proposed ESI custodian lists and various issues in connection with

20   Plaintiffs’ first set of requests for production and first set of interrogatories. The Retailer and

21   Distributor Defendants have all provided Plaintiffs with their proposed ESI custodian lists.

22           B.      Coordination with JCCP on Discovery
23          The MDL Plaintiffs are holding weekly calls with JCCP counsel regarding discovery

24   coordination. Defendants appreciate and encourage coordination between the MDL and the JCCP,

25   as detailed by the Joint Coordination Order (CMO # 9, ECF No. 572) and the Deposition Protocol

26   (CMO #10, ECF No. 573).

27

28

                                                                                   JOINT CASE MANAGEMENT
                                                      7                             CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1055 Filed 10/14/20 Page 8 of 12



 1             C.      Update Regarding Third-Party Subpoenas
 2             Plaintiffs have issued third party subpoenas to more than 153 entities or persons. A
 3   number of recipients have produced documents, while negotiations are ongoing with numerous
 4   others.
 5             D.      Deposition Protocol and Joint Use of Vendors
 6             The Parties conferred and reached agreement regarding an amended Deposition Protocol,
 7   filed on August 18, 2020 (Dkt. 888). After reviewing more than a dozen responses to Plaintiffs’
 8   requests for proposals, testing multiple platforms, and reaching consensus with Plaintiffs’
 9   leadership in the JCCP, Plaintiffs have selected a deposition vendor. Throughout this process,
10   Plaintiffs attempted to work with Defendants to jointly retain a deposition vendor to minimize
11   costs and promote efficiency, but those discussions have not progressed.
12   VII.      ADR STATUS
13             Pursuant to Civil Local Rule 16-10(d), the Parties report that they continue to confer with
14   Settlement Master Thomas J. Perrelli and cooperate with his recommendations.
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                  JOINT CASE MANAGEMENT
                                                       8                           CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1055 Filed 10/14/20 Page 9 of 12



 1   Dated: October 14, 2020                       Respectfully submitted,
 2

 3   By: /s/ Renee D. Smith                        By: /s/ Sarah R. London
 4   Renee D. Smith (pro hac vice)                 Sarah R. London
     James F. Hurst (pro hac vice)                 LIEFF CABRASER HEIMANN &
 5   KIRKLAND & ELLIS LLP                          BERNSTEIN
 6   300 N. LaSalle                                275 Battery Street, Fl. 29
     Chicago, IL 60654                             San Francisco, CA 94111
 7   Telephone: (312) 862-2310                     Telephone: (415) 956-1000
 8
     By: /s/ Peter A. Farrell                      By: /s/ Dena C. Sharp
 9
     Peter A. Farrell (pro hac vice)               Dena C. Sharp
10   KIRKLAND & ELLIS LLP                          GIRARD SHARP LLP
     1301 Pennsylvania Ave, N.W.                   601 California St., Suite 1400
11
     Washington, D.C. 20004                        San Francisco, CA 94108
12   Telephone: (202) 389-5959                     Telephone: (415) 981-4800

13
     By: /s/ Gregory P. Stone                      By: /s/ Dean Kawamoto
14
     Gregory P Stone, SBN 78329                    Dean Kawamoto
15   Bethany W. Kristovich, SBN 241891             KELLER ROHRBACK L.L.P.
     MUNGER, TOLLES & OLSON LLP
     350 South Grand Avenue                        1201 Third Ave., Ste. 3200
16
     Fiftieth Floor                                Seattle, WA 98101
17   Los Angeles, California 90071-3426            Telephone: (206) 623-1900
     Telephone:     (213) 683-9100
18                                                 By: /s/ Ellen Relkin
     Attorneys for Defendant Juul Labs, Inc.
19
                                                   Ellen Relkin
20                                                 WEITZ & LUXENBERG
                                                   700 Broadway
21                                                 New York, NY 10003
                                                   Telephone: (212) 558-5500
22

23                                                 Co-Lead Counsel for Plaintiffs

24

25

26

27

28

                                                                             JOINT CASE MANAGEMENT
                                               9                              CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1055 Filed 10/14/20 Page 10 of 12



 1

 2   By: /s/ John S. Massaro                            By: /s/ James Kramer
 3   ARNOLD & PORTER KAYE SCHOLER                       ORRICK HERRINGTON &
     LLP                                                SUTCLIFFE LLP
 4
     John C. Massaro (admitted pro hac vice)            James Kramer
 5   Jason A. Ross (admitted pro hac vice)              James Thompson
     601 Massachusetts Ave., N.W.                       Walt Brown
 6   Washington D.C. 20001                              The Orrick Building
     Telephone: (202) 942-5000                          405 Howard Street
 7   Facsimile: (202) 942-5999                          San Francisco, CA 94105-2669
     john.massaro@arnoldporter.com                      Telephone: (415) 773-5700
 8   Jason.ross@arnoldporter.com                        jthompson@orrick.com
                                                        jkramer@orrick.com
 9   Attorneys for Defendants Altria Group, Inc.        wbrown@orrick.com
     and Philip Morris USA Inc.
10                                                      Attorneys for Defendant James Monsees

11
     By: /s/ Eugene Illovsky                            By: /s/ Michael J. Guzman
12
     BOERSCH & ILLOVSKY LLP                             KELLOGG, HANSEN, TODD, FIGEL &
13                                                      FREDERICK, P.L.L.C.
     Eugene Illovsky
14   Martha Boersch                                     Mark C. Hansen
     Matthew Dirkes                                     Michael J. Guzman
15   1611 Telegraph Ave., Suite 806                     David L. Schwartz
     Oakland, CA 94612                                  Sumner Square, 1615 M St., N.W., Suite 400
16   Telephone: (415) 500-6643                          Washington, DC 20036
     eugene@boersch-illovsky.com                        Telephone: (202) 326-7910
17   martha@boersch-illovsky.com                        mguzman@kellogghansen.com
     matt@boersch-illovsky.com
18
                                                        Attorneys for Defendants Nicholas Pritzker,
     Attorneys for Defendant Adam Bowen                 Riaz Valani, and Hoyoung Huh
19

20

21

22

23

24

25

26

27

28

                                                                                JOINT CASE MANAGEMENT
                                                   10                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1055 Filed 10/14/20 Page 11 of 12



 1   By: /s/ Mitchell B. Malachowski                   By: /s/ Robert Scher
 2   TYSON & MENDES, LLP                               FOLEY & LARDNER LLP
 3   James E. Sell                                     Robert Scher
     Mitchell B. Malachowski                           Peter N. Wang
 4   Stephen Budica                                    Graham D. Welch
     April M. Cristal                                  Dyana K. Mardon
 5   523 4th Street, Suite 100                         90 Park Avenue
     San Rafael, CA 94901                              New York, NY 10016-1314
 6   Telephone: (628) 253-5070                         Telephone: (212) 682-7474
     jsell@tysonmendes.com                             Facsimile: (212) 687-2329
 7   mmalachowski@tysonmendes.com                      rscher@foley.com
     sbudica@tysonmendes.com                           pwang@foley.com
 8   acristal@tysonmendes.com                          gwelch@foley.com
                                                       dmardon@foley.com
 9   Attorneys for Defendants Mother Murphy’s
     Labs, Inc., and Alternative Ingredients, I        Attorney for Defendants Tobacco
10                                                     Technology, Inc., and Eliquitech, Inc.
11   By: /s/ Michael L. O'Donnell
                                                       By: /s/ Christopher J. Esbrook
12   WHEELER TRIGG O'DONNELL LLP
                                                       ESBROOK LAW LLC
13   Michael L. O'Donnell
     James E. Hooper                                   Christopher J. Esbrook
14   Marissa Ronk                                      David F. Pustilnik
     370 17th Street, Ste. 4500                        Michael S. Kozlowski
15   Denver, CO 80202                                  77 W. Wacker, Suite 4500
     Telephone: (303) 244-1850                         Chicago, IL 60601
16   Odonnell@wtotrial.com                             Telephone: (312) 319-7681
     hooper@wtotrial.com                               christopher.esbrook@esbrooklaw.com
17   Ronk@wtotrial.com                                 david.pustilnik@esbrooklaw.com
                                                       michael.kozlowski@esbrooklaw.com
18   Attorneys for Defendant McLane Company,
     Inc.                                              Attorneys for Defendants Eby-Brown
19                                                     Company, LLC, Circle K Stores, and 7-
20                                                     Eleven, Inc., Speedway, and Walgreen Co.
     By: /s/ David R. Singh
21
     WEIL, GOTSHAL & MANGES LLP
22
     David R. Singh
23   Bambo Obaro
     201 Redwood Shores Parkway, 6th Floor
24   Redwood Shores, CA 94065
     Telephone: (650) 802-3083
25   david.singh@weil.com
     bambo.obaro@weil.com
26
     Attorneys for Defendant Core-Mark Holding
27   Company, Inc.

28

                                                                               JOINT CASE MANAGEMENT
                                                  11                            CONFERENCE STATEMENT
     Case 3:19-md-02913-WHO Document 1055 Filed 10/14/20 Page 12 of 12



 1   By: /s/ Donald F. Zimmer, Jr.
 2   KING & SPALDING LLP
 3   Donald F. Zimmer, Jr.
     Quyen L. Ta
 4   Jennifer T. Stewart
     101 Second Street, Suite 1000
 5   San Francisco, CA 94105
     Telephone: (415) 318-1200
 6   fzimmer@kslaw.com
     qta@kslaw.com
 7   jstewart@kslaw.com
 8   Attorneys for Defendant Walmart Inc.
 9   By: /s/ Charles C. Correll Jr.

10   KING & SPALDING LLP
     Andrew T. Bayman (Admitted pro hac vice)
11   1180 Peachtree Street, Suite 1600
     Atlanta, GA 30309
12   Telephone: (404) 572-4600
     abayman@kslaw.com
13
     and
14
     Charles C. Correll, Jr.
15   Matthew J. Blaschke
     Alessandra M. Givens
16   101 Second Street, Suite 2300
     San Francisco, CA 94105
17   Telephone: (415) 318-1200
     ccorrell@kslaw.com
18   mblaschke@kslaw.com
     agivens@kslaw.com
19
     Attorneys for Defendant Chevron Corporation
20

21

22

23

24

25

26

27

28

                                                              JOINT CASE MANAGEMENT
                                                   12          CONFERENCE STATEMENT
